DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 36-54 are pending (claim set as filed on 06/16/2022).

Election/Restrictions
Applicant’s election of Group I, product claims 36-41 and 47-49, in the reply filed on 06/16/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Method claims 42-46 and 50-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, product claims 36-41 and 47-49 are presented for examination.

Priority
	This application is a 371 of PCT/US2018/015910 filed on 01/30/2018 has multiple provisional applications to: (a) 62/616,234 filed on 01/11/2018, (b) 62/579,690 filed on 10/31/2017, (c) 62/529,366 filed on 07/06/2017, (d) 62/485,655 filed on 04/14/2017, and (e) 62/452,769 filed on 01/31/2017.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 11/20/2019 and 06/16/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
	The drawings filed on 07/30/2019 have been objected to because the drawings are not provided with sequence identifiers (see attached PTO-2301).

Specification Objection
	The specification is objected to because it fails to provide sequence identifier(s) in the Brief Description of the drawings (see attached PTO-2301).

Claim Objection
	Claim 49 recites, in part, “of any one of claims 47” and therefore is objected to because it implies there are multiple or a plurality of claim 47. Appropriate correction is requested.

Claim Interpretation
	Regarding independent claim 36, the claim as a whole is directed to a product but the recitation of the phrase “produced by human neuronal cells or human glial cells” invokes the interpretation of a product-by-process limitation. The MPEP states that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113). The emphasis of analyzing product claims are primarily based upon the distinctive structural characteristics to the final product.

Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 36-40 and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Scott (WO 93/10244).
Scott’s general disclosure relates to α-L-iduronidase (IDUA) and to genetic sequences encoding the same used for subjects having an IDUA deficiency (see abstract & page 1, lines 6-15). 
Scott teaches a human IDUA or genomic or recombinant genetic sequences encoding the same (see page 2, line 15). In particular, Scott teaches a synthetic IDUA or like molecule and further contemplates a proteinaceous molecule comprising an amino acid sequence corresponding to the full length mammalian IDUA enzyme or to a like molecule. The like molecule, therefore, comprises parts, derivatives and/or portions of the IDUA enzyme whether functional or not (see page 3, lines 17-33). The IDUA is derivatized by amino acid substitution and may readily be made using peptide synthetic techniques well known in the art, such as solid phase peptide synthesis and the like, or by recombinant DNA manipulations. Techniques for making substitution mutations at predetermined sites in DNA having known or partially known sequence are well known (see page 6, lines 1-18). Scott further teaches “naturally or artificially associated with the IDUA enzyme such as carbohydrate, lipid and/ or other proteinaceous moieties. For example, the present invention extends to glycosylated and non-glycosylated forms of the molecule” (see page 6, lines 21-33).
Regarding claim 37, Scott teaches the nucleic acid molecule may be RNA or DNA (e.g. cDNA), single or double stranded and linear or covalently closed. The nucleic acid molecule may also be genomic DNA corresponding to the entire gene or a substantial portion thereof or to fragments and derivatives thereof (see page 2, lines 21-30). The nucleic acid in cDNA form and particularly when inserted in an expression vector (see page 3, lines 9-15).
Regarding claims 40 and 48, Scott teaches the total coding sequence, therefore, for IDUA has an open reading frame of 1959 bp encoding a peptide of 653 amino acids (see pages 23-24, lines 17-6).
The cited reference of Scott discloses a product which appears to be identical to the presently claimed products, based on the fact that Scott discloses a glycosylated recombinant human IDUA for treating lysosomal storage disorder mucopolysaccharidosis type I, a product as recited in the claims intended for treating similar patient population, and that Scott discloses a product made by the same or similar steps such as gene therapy or viral vectors. Consequently, the claimed products appear to be anticipated by the reference.
However, even if the reference product and the claimed products are not one and the same (i.e. not exactly identical but has minor differences) and there is, in fact, no anticipation, the reference product would, nevertheless, have rendered the claimed products obvious to one of ordinary skill in the art at the time the claimed invention was filed in view of the fact that any nominal difference between the products would appear to be reasonably expected variances due to experimental error or batch-to-batch inconsistencies in the starting material. Thus the claimed invention as a whole was clearly prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
As noted above in the claim interpretation section, regarding the propriety of this type of alternative rejection, note that MPEP 2113 states that: . . . [w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-
process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972).
Also, the MPEP 2113 also clearly states that: “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 180 USPQ 324 (CCPA 1974)."

It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.
Thus, the claimed composition would have been anticipated, or in the alternative, obvious to those skilled in the art within the meaning of USC §102-103. 

Claims 41 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claims 36-40 and 47-48 above, in view of McIvor (US 2016/0120960 A1 - cited by the ISA and in the IDS filed on 11/20/2019). 
Scott’s disclosure is discussed above as it pertains to a glycosylated recombinant human α-L-iduronidase (IDUA). Scott discloses the nucleic acid in cDNA form and particularly when inserted in an expression vector (see page 3, lines 9-15) or administration may also be by way of gene therapy including expression of the gene by inclusion of the gene in viral vectors (see page 8, lines 20-28).
However, Scott does not teach: which is expressed from an AAV9 or AAVrh10-based viral vector (claims 41 and 49).
McIvor’s general disclosure relates to methods of preventing, inhibiting, and/or treating one or more symptoms associated with a disease of the central nervous system (CNS) in an mammal in need thereof (see abstract & ¶ [0006], [0011]). McIvor teaches “methods involve delivering to the CNS of a mammal in need of treatment a composition comprising an effective amount of a recombinant adeno-associated virus (rAAV) vector comprising an open reading frame encoding a gene product, e.g., a therapeutic gene product. Target gene products that may be encoded by an rAAV vector include, but are not limited to, alpha-L-iduronidase, iduronate-2-sulfatase, heparan sulfate sulfatase, N-acetyl-alpha-D-glucosaminidase, beta-hexosaminidase, alpha-galactosidase, betagalactosidase, beta-glucuronidase or glucocerebrosidase” (see ¶ [0006]). McIvor teaches “the therapy, if a lysosomal storage enzyme such as IDUA is expressed, results in the normalization of lysosomal storage granules in the neuronal and/or meningeal tissue of the subjects as discussed above. It is contemplated that the deposition of storage granules is ameliorated from neuronal and glial tissue, thereby alleviating the developmental delay and regression seen in individuals suffering with lysosomal storage disease” (see ¶ [0068]). McIvor teaches “the rAAV vector is an AAV-1, AAV-3, AAV-4, AAV-5, AAV-6, AAV-7, AAV-8, AAV rh10, or AAV-9 vector” (see ¶ [0007], [0011]-[0012], [0049]). Gene products that may be encoded by rAAV vectors include alpha-L-iduronidase (see ¶ [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the transgene or expression vector techniques such as taught by McIvor in the product of Scott. The ordinary artisan would have been motivated to do so because Scott discloses various expression vectors may be used and McIvor teaches a more specific recombinant adeno-associated virus (rAAV) vector as a therapeutic gene product to do so. Thus, the MPEP at 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results. The ordinary artisan would have had a reasonable expectation of success because both Scott and McIvor are in the same field of endeavor directed to recombinant human α-L-IDUA for the treatment of mucopolysaccharidoses (MPS) storage diseases/disorders.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653